department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list tep ratt legend taxpayer a taxpayer b ira c ira d financial_institution e amount amount amount dear this is in response to your request dated date as supplemented by correspondence received on date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira c which was maintained by financial_institution e taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to serious health problems taxpayer a’s spouse taxpayer b represents that she received a distribution equal to amount from ira d which was maintained by financial_institution e taxpayer b asserts that her failure to accomplish a rollover within the 60-day period was due to caring for taxpayer a on june __ taxpayer a withdrew amount sec_1 and from ira c and ira d respectively taxpayer a represents that he intended to roll over amount and amount into iras within the 60-day period but he was experiencing a worsening of medical problems that continued through november of during this period taxpayer b cared for taxpayer a on september taxpayer a rolled over amount sec_1 and respectively back into ira accounts based on the above facts and representations taxpayer a and taxpayer b request the following rulings that the service waive the 60-day rollover requirement with respect to the distribution of amount an amount equal to amount less the required_minimum_distribution from ira c and that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408i revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a and taxpayer b are consistent with their assertion that the failure to accomplish timely rollovers of amount sec_2 and was due to taxpayer a’s worsening medical problems and taxpayer b’s care of taxpayer a during the rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira c and amount from ira d taxpayer a and taxpayer b are granted a period of days from the issuance of this ruling letter to contribute amount and amount into rollover ira accounts provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amount and amount will be considered rollover_contributions within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code -6o no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 id sincerely yours calter tt whither carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
